    Case 4:21-cv-01855 Document 1 Filed on 06/08/21 in TXSD Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

Steven Skibicki,
     Plaintiff,

                   v.                       Case No. _____________________

Community Rae Automotive, LLC
(d/b/a Community Toyota),
     Defendant                                            JURY DEMANDED

                         STEVEN SKIBICKI’S COMPLAINT




                                A. Nature of Action




                                   B. Parties




                                                                  Page 1 of 11
Case 4:21-cv-01855 Document 1 Filed on 06/08/21 in TXSD Page 2 of 11




                      C. Jurisdiction and Venue

                                                            §

      §                     §

                                              §




                                                      §




                                D. Facts




                                                                Page 2 of 11
Case 4:21-cv-01855 Document 1 Filed on 06/08/21 in TXSD Page 3 of 11




                                                              Page 3 of 11
Case 4:21-cv-01855 Document 1 Filed on 06/08/21 in TXSD Page 4 of 11




                                                              Page 4 of 11
Case 4:21-cv-01855 Document 1 Filed on 06/08/21 in TXSD Page 5 of 11




                                                              Page 5 of 11
Case 4:21-cv-01855 Document 1 Filed on 06/08/21 in TXSD Page 6 of 11




                                                              Page 6 of 11
Case 4:21-cv-01855 Document 1 Filed on 06/08/21 in TXSD Page 7 of 11




                                                              Page 7 of 11
Case 4:21-cv-01855 Document 1 Filed on 06/08/21 in TXSD Page 8 of 11




    E. Cause of Action I – Discrimination on Basis of Race, Religion, and

            National Origin in Violation of 42 U.S.C. § 2000e-2




                                                                       Page 8 of 11
Case 4:21-cv-01855 Document 1 Filed on 06/08/21 in TXSD Page 9 of 11




                  §




             F.       Cause of Action II – Breach of Contract




                                                                Page 9 of 11
Case 4:21-cv-01855 Document 1 Filed on 06/08/21 in TXSD Page 10 of 11




               G. Cause of Action II – Promissory Estoppel




                        H. Demand for Jury Trial




                                                             Page 10 of 11
Case 4:21-cv-01855 Document 1 Filed on 06/08/21 in TXSD Page 11 of 11




                              I. Prayer




                               CHAPMAN LAW GROUP PLLC
                               2028 E Ben White Blvd #240-9200
                               Austin, TX 78741-6931

                                      /s/ Scott Maxwell Chapman
                               By:    Scott Maxwell Chapman, MA, JD
                                      Attorney for Steven Skibicki
                                      Texas Bar No. 24095834
                                      Federal ID No. 3029747

                                      Toll Free       (855) 440-1162
                                      Local Tel.      (512) 920-0197
                                      Fax             (737) 249-9270
                                      E-Service       service@chapmanlaw.group


                                                                     Page 11 of 11
